Case 1:21-cv-05859-JGK Document11 Filed 09/13/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KEVIN DAVIS, ON BEHALF OF HIMSELF
AND ALL OTHERS SIMILARLY SITUATED,
Plaintiffs,

- against —
21 Civ. 5859 {JGK)

DOWN & FEATHER COMPANY, LLC,
Defendant,

ORDER

 

 

JOHN G. KOELTL, District Judge:
The parties are directed to submit a Rule 26(f) report by .

September 24, 2021.

SO ORDERED.

Dated: New York, New York

September 13, 2021 OS bMccba

\ _!ATohn G. Koeltl
United States District Judge

 
